Exhibit 10.2



FORBEARANCE AGREEMENT



THIS FORBEARANCE AGREEMENT (this "Agreement") is executed and effective this 4th
day of February, 2010 (the "Effective Date"), by and between SILICON VALLEY
BANK, a California corporation ("Bank") with its principal place of business of
3003 Tasman Drive, Santa Clara, California 95054 and SOCKET MOBILE, INC., a
Delaware corporation ("Borrower") with a principal place of business of 39700
Eureka Drive, Newark, California 94560.



RECITALS


A. Bank and Borrower have entered into that certain (i) Second Amended and
Restated Loan and Security Agreement dated as of December 24, 2008 (as the same
may from time to time be amended, modified, supplemented or restated, the
"Domestic Loan Agreement"), pursuant to which Bank has made available to
Borrower, among other credit accommodations, a secured revolving credit facility
in the original maximum principal amount of One Million Five Hundred Thousand
Dollars ($1,500,000) (the "Revolving Loan") and (ii) Second Amended and Restated
Export-Import Bank Loan and Security Agreement dated as of December 24, 2008 (as
the same may from time to time be amended, modified, supplemented or restated,
the "EXIM Loan Agreement" and collectively with the Domestic Loan Agreement, the
"Loan Agreements"), pursuant to which Bank has made available to Borrower, among
other credit accommodations, a secured EXIM revolving credit facility in the
original maximum principal amount of One Million Dollars ($1,000,000) (the "EXIM
Revolving Loan" and collectively with the Revolving Loan, the "Loans").


B. Borrower is currently in default of the Domestic Loan Agreement for failing
to comply with the minimum revenue covenant as required pursuant to Section
6.6(b) for the quarter ended December 31, 2009. The Event of Default under the
Domestic Loan Agreement creates an Event of Default under the EXIM Loan
Agreement pursuant to Section 8.4 thereof. The foregoing Event of Default is
hereinafter referred to as the "Existing Event of Default".


C. Borrower has requested that Bank forbear from exercising its rights and
remedies under the Loan Agreements as a result of the Existing Event of Default
during the Forbearance Period (as hereinafter defined).

NOW, THEREFORE, in consideration of the agreements and covenants contained
herein, and for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:


1. Incorporation by Reference; Acknowledgement of Recitals. Borrower
acknowledges the recitals set forth herein and the description of the Existing
Event of Default set forth above are true and correct statements of fact, are
incorporated herein, and form a substantive part of this Agreement.

2. Definitions. Capitalized terms used but not defined in this Agreement,
including its preamble and recitals, shall have the meanings given to them in
the Loan Agreements.




1

--------------------------------------------------------------------------------

3. Acknowledgment of Indebtedness.

> a. Borrower hereby acknowledges and agrees that as of February 1, 2010, the
> outstanding principal balance under the Revolving Loan is five hundred seventy
> one thousand seven hundred Dollars ($571,700), excluding all accrued and
> unpaid interest, fees and Bank Expenses and that such sum is due and owing
> without offset or defense.
> 
> b. Borrower hereby acknowledges and agrees that as of February 1, 2010, the
> outstanding principal balance under the EXIM Revolving Loan is two hundred
> thirty nine thousand three hundred Dollars ($239,300), excluding all accrued
> and unpaid interest, fees and Bank Expenses and that such sum is due and owing
> without offset or defense.

4. Ratification of Loan Documents and EXIM Loan Documents; Further Assurances.

> a. Borrower acknowledges and agrees that each of the Loan Documents and EXIM
> Loan Documents remain in full force and effect in accordance with the original
> terms, except as expressly amended and modified by this Agreement and the
> Forbearance Documents (as hereinafter defined).
> 
> b. Borrower hereby ratifies, confirms, and reaffirms that the Obligations
> include, without limitation, the Loans, and any future modifications,
> amendments, substitutions or renewals thereof.
> 
> c. Borrower hereby agrees that this Agreement is the legal, valid and binding
> obligation of Borrower, enforceable against Borrower.
> 
> d. Borrower and Bank acknowledge that the Existing Event of Default is
> ongoing, existing and a continuing Event of Default under the Loan Agreements.
> 
> e. Borrower and Bank confirm that neither party has heretofore waived or
> modified, and has not agreed to waive or modify, any term of the Loan
> Documents or EXIM Loan Documents, and any actions that Borrower takes or fails
> to take (including the expenditure of any funds) is voluntary, informed and
> taken at its own risk.
> 
> f. Borrower shall, from and after the execution of this Agreement, execute and
> deliver to Bank whatever additional documents, instruments, and agreements
> that Bank may reasonably require in order to perfect the Collateral granted in
> the Loan Agreements more securely in Bank and to otherwise give effect to the
> terms and conditions of this Agreement.

5. Conditions Precedent. The effectiveness of this Agreement and the forbearance
described herein is subject to the satisfaction of each of the following
conditions precedent:

> a. This Agreement and any Forbearance Document shall be executed by all
> parties and delivered to Bank; and
> 
> b. Borrower's payment of a non-refundable forbearance fee in an amount equal
> to Twenty Thousand Dollars ($20,000) and all legal fees and expenses of Bank
> shall have been paid in full, to the extent due in connection with the
> Existing Event of Default and the preparation, negotiation, execution and
> delivery of this Agreement and the Forbearance Documents. Borrower hereby
> authorizes Bank to debit the deposit account maintained by Borrower with Bank
> for all such amounts.

 

> 2

--------------------------------------------------------------------------------

6. Forbearance Period. Subject to Borrower's strict compliance and performance
with the terms of this Agreement and so long as no Event of Default (other than
the Existing Event of Default) or Termination Event (as hereinafter defined)
occurs, Bank will forbear from enforcing its rights and remedies under the Loan
Documents and EXIM Loan Documents through March 24, 2010 (the "Forbearance
Period"). Except as expressly provided herein, this Agreement does not
constitute a waiver or release by Bank of any Obligations or of any Event of
Default which may arise in the future after the Effective Date.

7. Termination. The Forbearance Period shall terminate automatically and without
notice to Borrower upon the occurrence of a Termination Event.

8. Termination Events. The occurrence of any one or more of the following events
shall constitute a termination event (hereinafter, a "Termination Event") under
this Agreement:

> a. The failure of the Borrower to cause the Bank's Obligations to repaid as
> and when required by the Loan Agreements, it being expressly acknowledged and
> agreed that TIME IS OF THE ESSENCE.
> 
> b. The filing of a petition for relief by or against Borrower under the United
> States Bankruptcy Code.
> 
> c. The failure of the Borrower to promptly, punctually, or faithfully perform
> any other term, condition, or covenant of this Agreement or any of the other
> documents executed and delivered in connection with this Agreement (the
> "Forbearance Documents") as and when due, it being expressly acknowledged and
> agreed that TIME IS OF THE ESSENCE.
> 
> d. The occurrence of any further default or Event of Default under any Loan
> Agreement, any other Loan Document or any Forbearance Document.
> 
> e. any recital, representation or warranty made herein, in any document
> Forbearance Document, or in any report, certificate, financial statement or
> other instrument or document previously, now or hereafter furnished by or on
> behalf of any Obligor in connection with this Agreement or any Forbearance
> Document, shall prove to have been false, incomplete or misleading in any
> material respect on the date as of which it was made; and
> 
> f. a material impairment in the perfection or priority of Bank's security
> interest in the Collateral occurs.

9. Rights Upon Termination. Upon the earlier of (i) the occurrence of any
Termination Event or (ii) the expiration of the Forbearance Period, all of the
Obligations shall, without notice or demand, become immediately due and payable
in full and at the sole discretion of Bank and Bank shall be entitled to
immediately pursue any and all remedies available under applicable law or
pursuant to the Loan Documents and EXIM Loan Documents.

 

3

--------------------------------------------------------------------------------

10. Representations of Borrower. Borrower warrants and represents to Bank as
follows:

> a. Borrower has no defenses, affirmative or otherwise, rights of setoff,
> rights of recoupment, claims, counterclaims, actions or causes of action of
> any kind or nature whatsoever against Bank or any past, present or future
> agent, attorney, legal representative, predecessor-in-interest, affiliate,
> successor, assign, employee, director or officer of Bank, directly or
> indirectly, arising out of, based upon, or in any manner connected with, any
> transaction, event, circumstance, action, failure to act, or occurrence of any
> sort or type, whether known or unknown, which occurred, existed, was taken,
> permitted, or began prior to the execution of this Agreement and accrued,
> existed, was taken, permitted or begun in accordance with, pursuant to, or by
> virtue of the terms or conditions of the Loan Documents or EXIM Loan
> Documents, or which directly or indirectly relate to or arise out of or in any
> manner are connected with any of the Loan Documents or EXIM Loan Documents; TO
> THE EXTENT ANY SUCH DEFENSES, AFFIRMATIVE OR OTHERWISE, RIGHTS OF SETOFF,
> RIGHTS OF RECOUPMENT, CLAIMS, COUNTERCLAIMS, ACTIONS OR CAUSES OF ACTION EXIST
> OR EXTEND, SUCH DEFENSES, RIGHTS, CLAIMS, COUNTERCLAIMS, ACTIONS AND CAUSES OF
> ACTION ARE HEREBY FOREVER WAIVED, DISCHARGED AND RELEASED.
> 
> b. Borrower has freely and voluntarily entered into this Agreement after an
> adequate opportunity and sufficient period of time to review, analyze and
> discuss all terms and conditions of this Agreement and all factual and legal
> matters relevant hereto with counsel freely and independently chosen by it.
> Borrower further acknowledges that it has actively and with full understanding
> participated in the negotiation of this Agreement after consultation and
> review with its counsel and that this Agreement has been negotiated, prepared
> and executed without fraud, duress, undue influence or coercion of any kind or
> nature whatsoever having been exerted by or imposed upon any party to this
> Agreement.
> 
> c. As of the Effective Date, there are no proceedings or investigations
> pending or, so far as Borrower knows, threatened against it, before any court
> or arbitrator or any governmental, administrative or other judicial authority
> or agency.
> 
> d. There is no statute, rule, regulation, order or judgment, no charter,
> by-law or preference stock provision with respect Borrower, and no provision
> of any mortgage, indenture, contact or other Agreement binding on Borrower or
> any of its properties which would prohibit or cause a default under or in any
> way prevent the execution, delivery, performance, compliance or observance of
> any of the terms or conditions of this Agreement.
> 
> e. Borrower has not voluntarily or involuntarily, granted any liens or
> security interests to any creditor not previously disclosed to Bank in writing
> on or before the Effective Date or taken any action or failed to take any
> action which could or would impair, change, jeopardize or otherwise adversely
> affect the priority, perfection, validity or enforceability of any liens or
> securing interests securing all or any portion of the Obligations or the
> priority or validity of Bank's claims with respect to the Obligations relative
> to any other creditor of Borrower.
> 
>  

4

--------------------------------------------------------------------------------

> f. Borrower has the full legal right, power and authority to enter into and
> perform its obligations under this Agreement and the Forbearance Documents,
> and the execution and delivery of this Agreement and the other Forbearance
> Documents by Borrower and the consummation by the Borrower of the transactions
> contemplated hereby and thereby and performance of their obligations hereunder
> and thereunder have been duly authorized by all appropriate action (corporate
> or otherwise).
> 
> g. This Agreement, each of the Loan Documents and each of the EXIM Loan
> Documents to which it is a party constitutes the valid, binding and
> enforceable Agreement of Borrower, enforceable against Borrower in accordance
> with the terms thereof.

11. Reimbursement of Costs and Expenses. Borrower shall reimburse Bank for any
and all reasonable costs, expenses, and costs of collection (including
attorneys' fees, expenses, audit fees, and appraisal fees) heretofore or
hereafter incurred by Bank in connection with this Agreement and with the
protection, preservation, and enforcement by Bank of its rights and remedies.
Borrower hereby authorizes and directs Bank to debit Borrower's deposit account
maintained at Bank for all such fees and expenses.

12. Non-Interference. From and after the expiration or termination of the
Forbearance Period, Borrower agrees not to interfere with the exercise by Bank
of any of its rights and remedies. Borrower further agrees that it shall not
seek to distrain or otherwise hinder, delay, or impair Bank's efforts to realize
upon the Collateral, or otherwise to enforce its rights and remedies pursuant to
the Loan Documents and EXIM Loan Documents. The provisions of this Section 12
shall be specifically enforceable by Bank.

13. RELEASE OF CLAIMS. FOR AND IN CONSIDERATION OF BANK'S AGREEMENTS CONTAINED
HEREIN, BORROWER, TOGETHER WITH ITS, SUCCESSORS AND ASSIGNS (INDIVIDUALLY AND
COLLECTIVELY, "RELEASORS") HEREBY VOLUNTARILY AND KNOWINGLY RELEASES AND FOREVER
WAIVES AND DISCHARGES BANK AND EACH OF ITS RESPECTIVE PARENTS, DIVISIONS,
SUBSIDIARIES, AFFILIATES, MEMBERS, MANAGERS, PARTICIPANTS, PREDECESSORS,
SUCCESSORS, AND ASSIGNS, AND EACH OF THEIR RESPECTIVE CURRENT AND FORMER
DIRECTORS, OFFICERS, SHAREHOLDERS, MEMBERS, MANAGERS, PARTNERS, AGENTS, AND
EMPLOYEES, AND EACH OF THEIR RESPECTIVE PREDECESSORS, SUCCESSORS, HEIRS, AND
ASSIGNS (INDIVIDUALLY AND COLLECTIVELY, THE "RELEASED PARTIES") FROM ALL
POSSIBLE CLAIMS, COUNTERCLAIMS, DEMANDS, ACTIONS, CAUSES OF ACTION, DAMAGES,
COSTS, EXPENSES AND LIABILITIES WHATSOEVER, WHETHER KNOWN OR UNKNOWN,
ANTICIPATED OR UNANTICIPATED, SUSPECTED OR UNSUSPECTED, FIXED, CONTINGENT OR
CONDITIONAL, OR AT LAW OR IN EQUITY, IN ANY CASE ORIGINATING IN WHOLE OR IN PART
ON OR BEFORE THE EFFECTIVE DATE THAT ANY OF THE RELEASORS MAY NOW OR HEREAFTER
HAVE AGAINST THE RELEASED PARTIES, IF ANY, IRRESPECTIVE OF WHETHER ANY SUCH
CLAIMS ARISE OUT OF CONTRACT, TORT, VIOLATION OF LAW OR REGULATIONS, OR
OTHERWISE, INCLUDING WITHOUT LIMITATION ARISING DIRECTLY OR INDIRECTLY FROM THE
LAWSUIT, ANY PRIOR OR EXISTING LOANS BETWEEN RELEASORS AND RELEASED PARTIES, ANY
OF THE LOAN DOCUMENTS OR EXIM LOAN DOCUMENTS, THE EXERCISE OF ANY RIGHTS AND
REMEDIES UNDER ANY OF THE LOAN DOCUMENTS AND EXIM LOAN DOCUMENTS, AND/OR
NEGOTIATION FOR AND EXECUTION OF THIS AGREEMENT, INCLUDING, WITHOUT LIMITATION,
ANY CONTRACTING FOR, CHARGING, TAKING, RESERVING, COLLECTING OR RECEIVING
INTEREST IN EXCESS OF THE HIGHEST LAWFUL RATE APPLICABLE. EACH OF THE RELEASORS
WAIVES THE BENEFITS OF ANY LAW, WHICH MAY PROVIDE IN SUBSTANCE: "A GENERAL
RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR SUSPECT TO
EXIST IN ITS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF KNOWN BY IT
MUST HAVE MATERIALLY AFFECTED ITS SETTLEMENT WITH THE DEBTOR." EACH OF THE
RELEASORS UNDERSTANDS THAT THE FACTS WHICH IT BELIEVES TO BE TRUE AT THE TIME OF
MAKING THE RELEASE PROVIDED FOR HEREIN MAY LATER TURN OUT TO BE DIFFERENT THAN
IT NOW BELIEVES, AND THAT INFORMATION WHICH IS NOT NOW KNOWN OR SUSPECTED MAY
LATER BE DISCOVERED. EACH OF THE RELEASORS ACCEPTS THIS POSSIBILITY, AND EACH OF
THEM ASSUMES THE RISK OF THE FACTS TURNING OUT TO BE DIFFERENT AND NEW
INFORMATION BEING DISCOVERED; AND EACH OF THEM FURTHER AGREES THAT THE RELEASE
PROVIDED FOR HEREIN SHALL IN ALL RESPECTS CONTINUE TO BE EFFECTIVE AND NOT
SUBJECT TO TERMINATION OR RESCISSION BECAUSE OF ANY DIFFERENCE IN SUCH FACTS OR
ANY NEW INFORMATION.

 

5

--------------------------------------------------------------------------------

14. Automatic Stay. Borrower agrees that upon the filing of any petition for
relief by or against Borrower under the United States Bankruptcy Code, Bank
shall be entitled to immediate and complete relief from the automatic stay, and
Bank shall be permitted to proceed to protect and enforce its rights and
remedies under state law. Borrower hereby expressly assents to any motion filed
by Bank seeking relief from the automatic stay. Borrower further hereby
expressly WAIVES the protections afforded under Section 362 of the United States
Bankruptcy Code with respect to Bank.

15. JURY TRIAL. BORROWER HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF
ANY CLAIM OR CAUSE OF ACTION (I) ARISING UNDER THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT OR ANY RELATED AGREEMENT OR (II) IN ANY WAY RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS EVIDENCED HEREBY OR THEREBY, IN
EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND BORROWER HEREBY AGREES
THAT ANY SUCH CLAIM OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A
JURY, AND THAT BORROWER OR BANK MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF
THIS SECTION 15 WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF BORROWER TO
THE WAIVER OF ITS RIGHT TO TRIAL BY JURY. EACH PARTY HAS REVIEWED THIS WAIVER
WITH ITS COUNSEL.



6

--------------------------------------------------------------------------------

WITHOUT INTENDING IN ANY WAY TO LIMIT THE PARTIES' AGREEMENT TO WAIVE THEIR
RESPECTIVE RIGHT TO A TRIAL BY JURY, if the above waiver of the right to a trial
by jury is not enforceable, the parties hereto agree that any and all disputes
or controversies of any nature between them arising at any time shall be decided
by a reference to a private judge, mutually selected by the parties (or, if they
cannot agree, by the Presiding Judge of the Santa Clara County, California
Superior Court) appointed in accordance with California Code of Civil Procedure
Section 638 (or pursuant to comparable provisions of federal law if the dispute
falls within the exclusive jurisdiction of the federal courts), sitting without
a jury, in Santa Clara County, California; and the parties hereby submit to the
jurisdiction of such court. The reference proceedings shall be conducted
pursuant to and in accordance with the provisions of California Code of Civil
Procedure §§638 through 645.1, inclusive. The private judge shall have the
power, among others, to grant provisional relief, including without limitation,
entering temporary restraining orders, issuing preliminary and permanent
injunctions and appointing receivers. All such proceedings shall be closed to
the public and confidential and all records relating thereto shall be
permanently sealed. If during the course of any dispute, a party desires to seek
provisional relief, but a judge has not been appointed at that point pursuant to
the judicial reference procedures, then such party may apply to the Santa Clara
County, California Superior Court for such relief. The proceeding before the
private judge shall be conducted in the same manner as it would be before a
court under the rules of evidence applicable to judicial proceedings. The
parties shall be entitled to discovery which shall be conducted in the same
manner as it would be before a court under the rules of discovery applicable to
judicial proceedings. The private judge shall oversee discovery and may enforce
all discovery rules and orders applicable to judicial proceedings in the same
manner as a trial court judge. The parties agree that the selected or appointed
private judge shall have the power to decide all issues in the action or
proceeding, whether of fact or of law, and shall report a statement of decision
thereon pursuant to California Code of Civil Procedure §644(a). Nothing in this
paragraph shall limit the right of any party at any time to exercise self-help
remedies, foreclose against collateral, or obtain provisional remedies. The
private judge shall also determine all issues relating to the applicability,
interpretation, and enforceability of this paragraph.

16. Power of Attorney. Borrower irrevocably appoints Bank as its lawful attorney
to, after the expiration or termination of the Forbearance Period: (i) endorse
Borrower's name on any checks or other forms of payment or security; (ii) sign
Borrower's name on any invoice or bill of lading for any Accounts or drafts
against Account Debtors, (iii) transfer the Collateral into the name of Bank or
a third party as the Uniform Commercial Code in the State of California, as in
effect from time to time, permits; and (iv) take such other actions as Bank
deems necessary to carry out the intent of this Agreement and the Forbearance
Documents. Bank may exercise the power of attorney to sign Borrower's name on
any documents necessary to perfect or continue the perfection of any security
interest regardless of whether a default has occurred under this Agreement, any
of the Loan Documents or any of the EXIM Loan Documents. Bank's appointment as
Borrower's attorney in fact, and all of Bank's rights and powers, coupled with
an interest, are irrevocable until the Obligations have been fully repaid and
performed and Bank's obligation to provide any extension of credit to Borrower
under the Loan Documents or EXIM Loan Documents have been terminated.

17. Entire Agreement. This Agreement shall be binding upon Borrower and its
successors and assigns, and shall inure to the benefit of Bank and its
respective successors and assigns. This Agreement and all documents,
instruments, and agreements executed in connection herewith incorporate all of
the discussions and negotiations between Borrower and Bank, either expressed or
implied, concerning the matters included herein and in such other documents,
instruments and agreements, any statute, custom, or usage to the contrary
notwithstanding. No such discussions or negotiations shall limit, modify, or
otherwise affect the provisions hereof. No modification, amendment, or waiver of
any provision of this Agreement, or any provision of any other document,
instrument, or agreement between Borrower and Bank shall be effective unless
executed in writing by the party to be charged with such modification,
amendment, or waiver, and if such party be Bank, then by a duly authorized
officer thereof.

 

7

--------------------------------------------------------------------------------

18. Construction of Agreement.

> a. All rights and obligations hereunder and thereunder, including matters of
> construction, validity, and performance, shall be governed by and construed in
> accordance with the law of the State of California and are intended to take
> effect as sealed instruments.
> 
> b. The captions of this Agreement are for convenience purposes only, and shall
> not be used in construing the intent of the Bank and the Borrower under this
> Agreement.
> 
> c. In the event of any inconsistency between the provisions of this Agreement
> and any other document, instrument, or agreement entered into by and between
> the Bank and the Borrower, the provisions of this Agreement shall govern and
> control.
> 
> d. The Bank and the Borrower have prepared this Agreement and all documents,
> instruments, and agreements incidental hereto with the aid and assistance of
> their respective counsel. Accordingly, all of them shall be deemed to have
> been drafted by the Bank and the Borrower and shall not be construed against
> the Bank or the Borrower.

19. Illegality or Unenforceability. Any determination that any provision or
application of this Agreement is invalid, illegal, or unenforceable in any
respect, or in any instance, shall not affect the validity, legality, or
enforceability of any such provision in any other instance, or the validity,
legality, or enforceability of any other provision of this Agreement.

20. Consistent Changes; Conflicts. The Loan Documents and EXIM Loan Documents
are hereby amended wherever necessary to reflect the changes described above. To
the extent any term or provision herein conflicts with any term or provision
contained in any of the Loan Documents or any of the EXIM Loan Documents, the
term or provision provided for herein shall control.

21. Continuing Validity. Borrower understands and agrees that in entering into
this Agreement, Bank is relying upon Borrower's representations, warranties, and
agreements, as set forth in the Loan Documents and EXIM Loan Documents. Except
as expressly modified pursuant to this Agreement, the terms of the Loan
Documents and EXIM Loan Documents remain unchanged and in full force and effect.
Bank's agreement to modifications to the existing Loan Agreements pursuant to
this Agreement in no way shall obligate Bank to make any future modifications to
the Loan Agreements. Nothing in this Agreement shall constitute a satisfaction
of the Obligations. It is the intention of Bank and Borrower to retain as liable
parties all makers and endorsers of the Loan Documents and the EXIM Loan
Documents, unless the party is expressly released by Bank in writing. No maker,
endorser, or guarantor will be released by virtue of this Agreement. The terms
of this Section 21 apply not only to this Agreement, but also to all subsequent
loan modification agreements.

 

8

--------------------------------------------------------------------------------

22. No Waiver. This Agreement is not applicable to any Event of Default under
any Loan Document whether arising before or after the Effective Date or as a
result of the transactions contemplated hereby other than the Existing Event of
Default.

23. Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the heirs, successors, and permitted assigns of the parties.

24. Governing Law and Jurisdiction. This Agreement shall be construed and
enforced in accordance with the terms of the laws of the State of California
without regard to its conflicts of laws principles. If any provision of this
Agreement is not enforceable, the remaining provisions of the Agreement shall be
enforced in accordance with their terms. Borrower, and Bank represent and
warrant to each other that each is duly authorized to execute and deliver this
Agreement on their respective behalves.

25. Counterparts. This Agreement may be executed in two or more counterparts
each of which shall constitute an original and all of which shall, when taken
together, constitute one and the same agreement, notwithstanding that all
parties may not have signed all counterparts of this Agreement.

[Signatures Appear on the Following Page]




9

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed, or caused this Agreement
to be executed by the respective officer or authorized signatory thereunto duly
authorized, as of the date first written above.




  Bank:       SILICON VALLEY BANK       By:   /s/ Aman Johal     Name: Aman
Johal   Title: Relationship Manager       Borrower:       SOCKET MOBILE, INC.  
    By:   /s/ David W. Dunlap     Name: David W. Dunlap   Title: Chief Financial
Officer






 

--------------------------------------------------------------------------------